United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.N., Appellant
and
U.S. POSTAL SERVICE, VEHICLE
MAINTENANCE FACILITY,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 06-1867
Issued: May 15, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 9, 2006 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated August 2, 2006 with respect to a schedule award.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant has more than a nine percent permanent impairment to his
right arm.
FACTUAL HISTORY
On January 27, 1999 appellant, then a 42-year-old custodian, filed a traumatic injury
claim (Form CA-1), alleging that he sustained bilateral carpal tunnel syndrome in the
performance of duty. The Office accepted the claim for bilateral epicondylitis and bilateral
carpal tunnel syndrome.

Appellant was treated by Dr. Richard Kaplan, a physiatrist, who indicated in a
February 28, 2000 report, that appellant did not have a ratable permanent impairment. By
decision dated May 2, 2000, the Office determined that appellant was not entitled to a schedule
award. The decision was affirmed by an Office hearing representative in a decision dated
October 18, 2000. Appellant was referred to a second opinion examiner for an opinion as to
continuing disability. In a report dated March 15, 2001, Dr. Anthony Salem, an orthopedic
surgeon, opined that appellant was not disabled for work.
In a report dated July 21, 2005, Dr. George L. Rodriguez, a physiatrist, provided a history
and results on examination. He opined that appellant had an 11 percent permanent impairment to
each arm for “combined motor and sensory nerve impairment.” Dr. Rodriguez referred to
Table 16-15 of the American Medical Association, Guides to the Evaluation of Permanent
Impairment. He identified the median nerve below the forearm and graded the impairment at 25
percent of the maximum 45 percent. He noted reduced grip strength from Jamar dynamometer
was used to assign the loss of strength grade.
The Office requested that an Office medical adviser review the medical evidence with
respect to a right arm impairment. The memorandum stated that appellant was seeking a
schedule award for the left arm pursuant to another claim.1 By report dated May 17, 2006, the
Office medical adviser stated that Dr. Rodriguez incorrectly applied the tables of the A.M.A.,
Guides. He stated that Dr. Rodriguez used the combined impairment of 45 percent, which was
inappropriate because strength testing with a Jamar dynamometer was subjective in nature and
considered to have a poor objective basis. The Office medical adviser noted the maximum
sensory deficit/pain impairment of the median nerve was 39 percent and he graded the
impairment at 25 percent of the maximum. He stated this results in “9.75 percent or rounded off
to 10 percent impairment for the right upper extremity.” The Office medical adviser then
summarized his report by stating that appellant had a nine percent impairment to the right arm
and the date of maximum medical improvement was March 15, 2001.
By decision dated August 2, 2006, the Office issued a schedule award for a nine percent
permanent impairment to the right arm. The period of the award was March 15 to
September 27, 2001.2
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act provides that, if there is
permanent disability involving the loss or loss of use of a member or function of the body, the
claimant is entitled to a schedule award for the permanent impairment of the scheduled member
or function.3 Neither the Act nor the regulations specify the manner in which the percentage of
1

Another memorandum dated May 4, 2006 stated that appellant was seeking a schedule award for the left leg
pursuant to the other claim. The memorandum did not mention the left arm.
2

The Office stated the number of weeks of compensation was 34.32, but this appears to be incorrect. The stated
period of the award corresponds to 28.08 weeks of compensation.
3

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).

2

impairment for a schedule award shall be determined. For consistent results and to ensure equal
justice for all claimants the Office has adopted the A.M.A., Guides as the uniform standard
applicable to all claimants.4 As of February 1, 2001, the fifth edition of the A.M.A., Guides was
to be used to calculate schedule awards.5
ANALYSIS
In this case, appellant’s physician, Dr. Rodriguez, opined that appellant had an 11 percent
right arm impairment based on a peripheral nerve disorder affecting the right arm. The A.M.A.,
Guides provides specific evaluation methods for sensory deficit/pain and motor deficit. The first
step is to identify the affected nerve under Table 16-15.6 Dr. Rodriguez identified the median
nerve below the midforearm. If there is sensory deficit/pain in the identified nerve, then the
impairment is graded under the provisions of Table 16-10.7 The percentage of impairment is the
graded percentage of the maximum impairment that is found in Table 16-15 for the affected
nerve. If there is motor deficit, then a similar method is followed using the grading provisions of
Table 16-11.8
Dr. Rodriguez attempted to combine both methods into a single method of grading a
combined sensory deficit/pain and motor deficit impairment. Table 16-15 lists the combined
maximum impairments to emphasize that, if both impairments are found they are not added but
combined using the Combined Values Chart.9 This is not an alternative method of evaluation.
The impairments for sensory deficit/pain and motor deficit are different impairments and must be
separately graded under the appropriate table.
The opinion of Dr. Rodriguez, therefore, is of diminished probative value because he did
not properly apply the A.M.A., Guides in evaluating the degree of right arm impairment. The
Office medical adviser, however, did use a proper evaluation method for a peripheral nerve
disorder affecting the upper extremity. He did not find a motor deficit impairment, noting that
grip strength testing was subjective in nature.10 For sensory deficit/pain, the median nerve has a
maximum arm impairment of 39 percent. The impairment was graded at 25 percent of the
maximum or 9.75 percent.

4

A. George Lampo, 45 ECAB 441 (1994).

5

FECA Bulletin No. 01-05 (issued January 29, 2001).

6

A.M.A., Guides 492, Table 16-15.

7

Id. at 482, Table 16-10.

8

Id. at 484, Table 16-11.

9

See id. at 604, Combined Values Chart.

10

Id. at 484 (muscle strength testing remains somewhat subjective until precise methods of measuring muscle
contractions become generally available).

3

As the Office medical adviser noted, 9.75 is rounded up to 10 percent in accordance with
Office procedures.11 The Office medical adviser incorrectly summarized his own findings by
inadvertently stating that the impairment was nine percent. Accordingly, the August 2, 2006
decision will be modified to reflect that appellant has a 10 percent permanent impairment to the
right arm.
The Board notes that the number of weeks of compensation for a schedule award is
determined by the compensation schedule at 5 U.S.C. § 8107(c). For complete loss of use of the
right arm, the maximum number of weeks of compensation is 312 weeks. Since appellant’s
impairment was 10 percent, he is entitled to 31.2 weeks of compensation. While there was some
confusion as to the period of the award given in the August 2, 2006 decision it appeared that
appellant received 28.08 weeks of compensation (9 percent), not 34.32 weeks (11 percent).
Appellant is, therefore, entitled to an additional 3.12 weeks of compensation.
On appeal, appellant refers to the lack of a schedule award for the left arm. The Board
may review only final decisions of the Office.12 The record does not contain a final decision
with respect to a schedule award for a left arm impairment. If appellant is requesting a schedule
award for the left arm pursuant to this claim, he may pursue such a claim with the Office.
CONCLUSION
The Board finds that based on the probative evidence of record, appellant has a 10
percent right arm impairment.

11

See Laura Heyen, 57 ECAB ____ (Docket No. 05-1766, issued February 15, 2006); Johnnie B. Causey,
57 ECAB ____ (Docket No. 06-49, issued February 7, 2006). As the Office’s procedure manual explains with
respect to hearing loss, the number is rounded up from .50 and down from .49. Federal (FECA) Procedure Manual,
Part 3 -- Medical, Schedule Awards, Chapter 3.700.4(b)(2) (September 1994).
12

20 C.F.R. § 501.2(c).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 2, 2006 is modified to reflect appellant’s entitlement to a
schedule award for a 10 percent right arm impairment and affirmed as modified.
Issued: May 15, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

